Citation Nr: 1521984	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 30, 2004.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to March 1958.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO) that granted entitlement to a TDIU rating, effective August 30, 2004.  The case was previously before the Board in September 2013 when it was remanded for additional development.  In a July 2014 decision, the Board denied entitlement to an earlier effective date for a TDIU rating.  

The Veteran appealed the Board's July 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2015 Joint Motion for Remand, the Court vacated the Board's decision, and remanded the matter to the Board for further action.  To the extent the March 2015 Joint Motion for Remand did not question or address the portion of the Board's decision regarding the validity  of the March 17, 2008 rating decision, the Board considers that portion of the decision to be undisturbed, and the matter will not be addressed further herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran first met the schedular criteria for entitlement to a TDIU rating on May 29, 2001; his only service-connected disability was a low back disorder, rated 60 percent.  

2.  Effective from August 30, 2004, the Veteran established service connection for supraventricular tachycardia; he was awarded a TDIU rating based on his low back and heart disabilities.  

3.  The overall competent evidence does not show that the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow substantially gainful employment prior to August 30, 2004.  


CONCLUSION OF LAW

The criteria for a TDIU rating prior to August 30, 2004, have not been met.  38 U.S.C.A. §§ 1154, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Here, the Veteran's claim for an earlier effective date arises from an appeal of the initial grant of the underlying benefit.  Because entitlement to a TDIU rating was granted, the claim is substantiated and no additional notice is required as to the "downstream" issue involving entitlement to an earlier effective date.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  As such, no discussion of VA's duty to notify is necessary.  

Regarding the duty to assist, the Veteran's service treatment records and post-service VA treatment records, private treatment records, and lay statements have been obtained and secured.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

For the relevant period on appeal, the Veteran was provided a VA examination in July 2001 regarding the severity of his low back disability.  The Board finds that the examination report is adequate for evaluation purposes because the examiner conducted clinical evaluations, interviewed the Veteran and elicited his complaints, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Board notes that the Veteran has not been afforded an examination, or a retrospective examination, that addresses the aggregate occupational impact of his low back and heart disabilities for the relevant period on appeal.  In this respect, the duty to assist in a claim for a TDIU rating "does not require obtaining a single medical opinion regarding the impact of all [of a claimant's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Moreover, the Court has recently held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.  

In this case, the March 2015 Joint Motion for Remand found that the Board failed to adequately explain in its July 2014 decision whether a retrospective medical opinion was necessary since the evidence was not clear whether the appellant was capable of performing sedentary employment prior to August 30, 2004.  In addition, the Court noted that the July 2001 VA examination does not contain an opinion regarding the effect of the Veteran's service-connected disabilities on his ability to work.  

After a review of the evidence of record, the Board finds that a retrospective medical opinion is not necessary regarding whether the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities for the period prior to August 30, 2004.  For the period prior to August 30, 2004, the Veteran's only service-connected disability was chronic low back strain with radiculitis.  While the July 2001 VA examination does not contain an opinion regarding the effect of the Veteran's service-connected low back disability on his ability to work, the complaints elicited by the Veteran and physical findings on examination are adequate to reflect the impact of the disability on his ability to work.  Specifically, although the Veteran complained of low back pain and limited his range of motion for fear of aggravating his back disability, physical examination revealed significant range of motion.  Thus, despite the Veteran's complaints of low back pain, objective manifestations of functional loss and impairment due to the pain, rising to the level of rendering him unable to secure or follow a substantially gainful occupation, has not been shown at any time prior to August 30, 2004.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Furthermore, the Veteran reported on July 2001 examination that his low back disability resulted in five to six flare-ups over the last two to three years, and otherwise was characterized by a dull ache in the lower back.  An April 2003 VA treatment record found no lumbar tenderness, reflexes were normal throughout, and motor and sensory strength was normal in the lower extremities.  And a March 2004 VA treatment record noted the Veteran exercised 45 minutes per day, walked for 45 minutes and did some light weightlifting.  Hence, in summary, the July 2001 VA examination, along with VA treatment records during the period prior to August 30, 2004, do not show that the Veteran's service-connected low back disability rendered him unable to secure or follow a substantially gainful occupation, and a retrospective medical opinion is not necessary.  

Finally, in September 2013, the Board remanded this claim for clarification of a procedural matter concerning the promulgation of a rating decision which was associated with the claims file.  The Board sought clarification from the RO and the Veteran's representative.  The requested clarification was received in April 2014.  Therefore, the Board finds that there has been substantial compliance with the prior September 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty to notify and to assist, and may proceed to a decision on the merits.

B. Entitlement to a TDIU Rating Prior to August 30, 2004

The Veteran seeks an effective date earlier than August 30, 2004, for the award of a TDIU rating.  Specifically, he is arguing that he has been unable to work since May 29, 2001, due to his service-connected disabilities, namely his low back and heart disabilities.  

Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation specifies that an effective date of an award based upon a claim for increased disability rating "shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Board notes that a claim means a formal or informal communication in writing requesting a determination of entitlement to or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the informal claim.  38 C.F.R. § 3.155(a) (2014).  An application, formal or informal, which has not been finally adjudicated, is considered to be a pending claim.  38 C.F.R. § 3.160(c) (2014).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date in a total rating claim and pointed out that the applicable statutory and regulatory provisions, fairly construed, require that the Board look to all communications in the file that may be interpreted as applications or claims, formal and informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.155(a), 3.400(o)(2); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Court also pointed out that under 38 C.F.R. § 3.155(a), an informal claim may, in some circumstances, be considered the date of a claim, and there is no requirement that an informal claim specifically identify the benefit sought.  The Court in Servello also noted that the one year period for filing a formal claim under 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o) does not begin to run if a veteran has not been furnished an application form after filing an informal claim.  Id. at 200.   

A TDIU rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a TDIU rating.  38 C.F.R. §§ 3.341, 4.19.  

Here, the Veteran's disabilities met the schedular criteria for entitlement to a TDIU rating as of May 29, 2001, when he was awarded a 60 percent rating for his low back disability.  At that time, his back disability was his only service-connected disability.  

In a March 13, 2008 statement submitted by the Veteran's representative, he argued that the TDIU was a result of his severe back disability dating back to at least 2001.  The representative also stated that as a result of the severity of his service-connected back disability, the Veteran is prevented from any form of gainful employment.  As such, it appears that the Veteran's claim for a TDIU rating was initially based entirely on the severity of his service-connected back disability.  However, the Board notes that the current effective date of August 30, 2004 for the Veteran's TDIU rating is the date the Veteran established his entitlement to service connection for a heart disability.  

Therefore, this appeal turns on whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment prior to August 30, 2004.  

In making this determination, the Board must assess whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a TDIU rating.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a veteran need not establish "100 percent unemployability" to prove his inability to maintain a "substantially gainful occupation."  The Federal Circuit declared, 

Requiring a veteran to prove that he is 100 percent unemployable is different than requiring the veteran to prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the veterans overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility.  While the term "substantially gainful occupation" may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent.  

Id. at 1385.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

For TDIU claims, the Court has held that when evidence of unemployability is submitted at the same time that the veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran filed a claim seeking an increased disability rating for his service-connected back disability on May 29, 2001.  He filed a claim of entitlement to service connection for a heart disorder on August 30, 2004.  Finally, he filed his TDIU claim in October 2007.  However, since the RO determined the Veteran was unemployable as a result of both his service-connected back and heart disabilities, an effective date of August 30, 2004, the date the Veteran filed his claim for service connection for a heart disorder, was assigned.  Consequently, the earliest the Veteran would be entitled to an effective date for the award of that benefit is any date within one year prior to August 30, 2004, if it can be shown that he met the criteria for such an award on that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Finally, a determination must be made as to when the evidence shows the earliest date that the Veteran was unable to secure or follow a substantial gainful occupation as a result of his service-connected disabilities.  In this case, a VA Form 21-8940 shows that prior to August 30, 2004, the Veteran's last day of work was noted to be in 1994.  

In this case, the preponderance of the evidence does not show the Veteran was unemployable as a result of his service-connected heart or back disabilities, either alone or in the aggregate, prior to August 30, 2004.  

The July 2001 VA examination, conducted to ascertain the severity of the low back disability, noted that the Veteran retired in 1994.  Additionally, his job was described as sedentary in nature and did not require heavy lifting.  There was no indication the Veteran felt he was unemployable as a result of his disability, and the VA examiner did not comment on whether the Veteran was able to obtain and maintain substantially gainful employment.  

Additionally, a March 2003 VA treatment record showed the Veteran's reported episodes of heart palpitations, clinically diagnosed as supraventricular tachycardia.  Numerous VA treatment records dated prior to August 2004 show the Veteran's reports of chronic back pain and treatment for his back.  However, despite fairly continuous treatment for his service-connected back and heart disabilities, these records do not contain any opinions as to the effect that these disabilities have rendered the Veteran unable to secure or follow a substantially gainful occupation.  

The Board recognizes that the July 2001 examiner did not assess the combined impact of the Veteran's service-connected disabilities on his ability to work.  Nevertheless, by systematically describing the effects of each disability on his occupational functioning, their reports are sufficient, in the aggregate, for the Board to come to such an assessment on its own.  This is ultimately the Board's determination to make.  Indeed, as noted in the preceding section, while the Board may elicit an examination or a medical opinion regarding the combined impact of a veteran's service-connected disabilities, no such "combined-effects medical examination report or opinion" is required to adjudicate a TDIU claim.  See Geib, 733 F.3d at 1354; Floore, 26 Vet. App. at 381.  Moreover, to impose such a requirement would be inconsistent with the applicable statutory and regulatory provisions, which "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  See Geib, 733 F.3d at 1354 (citing 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 4.16(a)).  Rather, the Board must make its determination based on an independent review of the record, which, in this case, fails to show that TDIU is warranted.  

The Veteran is competent to state what effects he believes his disabilities have on his employment, and the Board finds his statements to be credible.  However, the Board finds these statements to be outweighed by the objective evidence of record contained in his VA treatment records and the July 2001 VA examination that have at no point prior to August 30, 2004, indicated that the Veteran was unemployable as a result of his service-connected disabilities.  Given these findings, the Board finds that these opinions outweigh that offered by the Veteran himself.  

Based on the abovementioned evidence, the Board cannot grant an effective date earlier than August 30, 2004 for the grant of a TDIU rating because the preponderance of the evidence is unfavorable, meaning the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  There simply is insufficient evidence favorable to the claim to conclude the Veteran is incapable of obtaining and maintaining substantially gainful employment if only his service-connected disabilities are considered.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  Thus, an effective date prior to August 30, 2004 must be denied.  Faust v. West, 13 Vet. App. 342, 356 (2000).  


ORDER

Entitlement to a TDIU rating prior to August 30, 2004, is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


